        Case 1:20-cv-00666-SHR Document 38 Filed 09/13/21 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

SANDRA HARRISON and           :                 Civ. No. 1:20-CV-00666
CAROLYN DOW,                  :
                              :
        Plaintiffs,           :
                              :
BREW VINO, LLC d/b/a          :
GRANDVIEW GOLF COURSE et al., :
                              :
        Defendants.           :                 Judge Sylvia H. Rambo

                                 MEMORANDUM
      This case involves claims by Plaintiffs Sandra Harrison and Carolyn Dow that

they were discriminated against on the basis of gender and race while playing golf

at Grandview Golf Course located in York County, Pennsylvania. Defendant Brew

Vino, LLC is a Pennsylvania limited liability company that owns and operates

Grandview and Defendants Marc Bower, Steve Chronister, Jordan Chronister, and

Brian Polechek were agents of Brew Vino at the time of the incident.

      On April 21, 2020, Plaintiffs initiated this action by filing a complaint alleging

discrimination under Title II, 42 U.S.C. § 1981, and the Pennsylvania Human

Relations Act. On July 24, 2020, after Defendants failed to timely respond to the

complaint, Plaintiffs filed a motion for default. (Docs. 9-13.) The Clerk of Court

entered default on the same day. (Doc. 14-18.) On August 19, 2020, Plaintiffs filed

a motion for default judgment. (Docs. 19.) On August 28, 2020, the court granted

the motion and entered default judgment against Defendants. (Doc. 20.)

                                           1
         Case 1:20-cv-00666-SHR Document 38 Filed 09/13/21 Page 2 of 4




       On December 21, 2020, Plaintiffs filed a motion for relief from default

judgment. (Doc. 21.) On February 4, 2021, the court conditionally denied the motion

because it did not assert a meritorious defense and did not provide the court with

sufficient information to make an informed assessment on whether Defendants were

culpable for their default. (Doc. 23.) Nonetheless, mindful of the Third Circuit’s

policy disfavoring default judgments and finding that Defendants’ delay did not and

would not hinder Plaintiffs from prosecuting their case on the merits, the court

conditionally denied the motion, subject to a motion for reconsideration filed within

thirty days. (Id.)

       On March 6, 2021, Defendants timely filed a motion for reconsideration and

Plaintiffs thereafter responded in opposition. (Docs. 25-26.) On May 5, 2021, the

court granted the motion for reconsideration and vacated the default judgment.

(Docs. 27-28.) In vacating the default judgment, the court found that alternative

sanctions in the form of attorney’s fees would be sufficient to deter Defendants’

conduct and compensate Plaintiffs for any prejudice they suffered. (Doc. 27, p.5)

Plaintiffs’ counsel subsequently filed a declaration detailing the fees that were

incurred in connection with the default and default judgment. (Doc. 30.)

       “The purpose of an alternative sanction in this context is to compensate

plaintiff and to deter such conduct in the future.” Davis v. Metro. Life Ins. Co., No.

1:13-CV-2741, 2015 WL 574616, at *10 (M.D. Pa. Feb. 11, 2015). To fashion an


                                          2
        Case 1:20-cv-00666-SHR Document 38 Filed 09/13/21 Page 3 of 4




appropriate sanction, courts may consider, among other things, the seriousness of

the conduct, the damage caused by the conduct, and the effect of the conduct on the

administration of justice. Id.; Agnew v. E*Trade Sec. LLC, 811 F.Supp.2d 1177,

1185 (E.D. Pa. 2011).

      Here, the court has already determined that alternative sanctions in the form

of attorney’s fees would be an effective and appropriate remedy for Defendants’

conduct. While Defendants’ failure to appear and defend this action may not have

resulted from their own bad faith, the record shows that they have taken a casual

approach to this litigation since the beginning, including by failing to confirm that

an extension of their time to answer was ever negotiated, and by filing a motion for

relief that did not comply with the most basic of standards for such motions.

Defendants’ default and motions for relief substantially delayed this litigation and

forced Plaintiffs and the court to expend unnecessary resources. A monetary sanction

is therefore appropriate, and Defendants shall compensate Plaintiffs for the

reasonable fees and costs expended in obtaining the defaults, moving for default

judgment, and responding to Defendants’ initial motion to vacate the default

judgment and their subsequent motion for reconsideration.

      The declaration by Plaintiffs’ counsel, Ian Bryson, requests $7,200.00 based

on 14.1 hours worked at a rate of $500 per hour. (Doc. 30.) The court finds this

hourly rate unreasonable for this district. Mr. Bryson practices in the areas of civil


                                          3
         Case 1:20-cv-00666-SHR Document 38 Filed 09/13/21 Page 4 of 4




rights and complex civil litigation, and while he does not specify the length of time

in which he has practiced law, public state bar records reflect that he has been

admitted to practice in Pennsylvania and New Jersey for approximately five-and-a-

half years. According to the Community Legal Services fee schedule, the

Philadelphia market rate for attorneys with 2-5 years of experience is $230-$275. 1

After adjusting the high end of that range by 20% to account for the lower market

rate in this district, the court arrives at a reasonable market rate of $220 and will

adjust Mr. Bryson’s rate accordingly. The court has reviewed the hours expended by

Mr. Bryson on this case and finds them to be reasonable. Accordingly, Defendants

will be ordered to pay Plaintiffs’ attorneys fees in the amount of $3,102 based on

14.1 hours of work at a rate of $220 per hour. An appropriate order shall follow.



Dated: September 13, 2021


                                                             /s/ Sylvia H. Rambo
                                                             Sylvia H. Rambo
                                                             United States District Judge



1
  The Community Legal Services fee schedule, available at https://clsphila.org/about-community-
legal-services/attorney-fees, is based on Philadelphia law firm market survey data and is
commonly used in this district as a benchmark for calculating attorney’s fees. See Ricky Lee Bugg,
Jr. v. Just Wing It, LLC, No. 1:18-CV-02399, 2020 WL 4471520, at *3 (M.D. Pa. Aug. 4, 2020)
(“Other courts in this district have previously used the CLS rates as a guide to reasonableness, and
the court will do so here.”) (citing See Angino v. Transunion, LLC, No. 17-0954, 2019 WL
8161110, at *2 (M.D. Pa. Nov. 25, 2019); Lightstyles, Ltd. v. Marvin Lumber & Cedar Co., No.
13-CV-1510, 2015 WL 4078826, at *4 (M.D. Pa. July 6, 2015)).
                                                 4
